                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JEFFREY BISHOP,                                 )
                                                  )
               Plaintiff,                         )
                                                  )            No.    3:20-CV-087-DCLC-DCP
  v.                                              )
                                                  )
  ANDERSON COUNTY, RIDGEVIEW,                     )
  and JAMES LANDRY,                               )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On March 9, 2020,

 the Court entered an order screening the complaint and providing that Plaintiff had twenty days

 from the date of entry of that order to return service packets for the remaining Defendants [Doc.

 4]. The Court also warned Plaintiff that if he failed to timely comply with that order, the Court

 would dismiss this action [Id. at 5]. More than thirty-five days have passed and Plaintiff has not

 complied with this order or otherwise communicated with the Court. Accordingly, this action will

 be DISMISSED pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

 Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &

 Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when considering

 dismissal under Fed. R. Civ. P. 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less




Case 3:20-cv-00087-DCLC-DCP Document 6 Filed 04/24/20 Page 1 of 2 PageID #: 24
                drastic sanctions were imposed or considered before dismissal was
                ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

 Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first factor

 weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

 he failed to comply with the Court’s order [Id.].

        Finally, as to the fourth factor, the Court finds that alternative sanctions are not warranted.

 Plaintiff is proceeding in forma pauperis in this matter and he has not complied with the Court’s

 previous order or otherwise communicated with the Court despite having ample time to do so.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of Plaintiff’s action pursuant to Rule 41(b) and the Court CERTIFIES that any appeal

 from this order would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.

        SO ORDERED:

                                                s/Clifton L. Corker
                                                United States District Judge




                                                     2

Case 3:20-cv-00087-DCLC-DCP Document 6 Filed 04/24/20 Page 2 of 2 PageID #: 25
